DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because there is no reference character for the “bonding surface”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	Claim Rejections - 35 USC § 112	
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention, the claimed subject matter being the elastic catch “having a closed end” on line 2. An elastic catch is mentioned in the specification, but nowhere in the original disclosure is the elastic catch described as “having a closed end”.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 6-7, 9-10, 13-14, and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation “a backlight surface of the lower curtain piece is detachably spliced to a sun-facing surface of the upper curtain piece” on lines 5-6 of the claim. This is unclear to the examiner because on lines 2-4 of the claim it is stated that “the upper curtain piece is detachably spliced with the lower curtain piece through a lateral flexible splicing assembly” and it is unknown if this means that that upper and lower curtain pieces are connected to each other twice, once through a lateral splicing assembly and once where backlight surface of the lower curtain piece is detachably spliced to a sun-facing surface of the upper curtain piece, or if the limitation is further explaining the single connection through the lateral flexible splicing assembly. 
	Claim 17 recites the limitation “a number of the row of the support member is plural” on line 5. It is unclear to the examiner what the applicant is trying to ascertain with this limitation as the scope of the claim does not appear to be 
	The dependent claims are rejected for at least depending from a rejected claim.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7, 9-10, and 13-14 are rejected under 35 U.S.C. 102/103 as being unpatentable over Seitz (US PG Pub 20160302605).
Regarding claim 1, as best understood, Seitz teaches (figures 1-4b) a curtain with an adjustable longitudinal size (paragraph 0036, lines 1-8), the curtain comprising an upper curtain piece (10) and a lower curtain piece (20), wherein the upper curtain piece is detachably (paragraph 0053, lines 3-6) spliced with the lower curtain piece through a lateral flexible splicing assembly (12,21, and the fastening pieces), the upper curtain piece is a valance (valance is interpreted as being a decorative piece of fabric placed above the top of a window that covers the curtain support, figure 3 has decorative loops, and covers the curtain support bar), the lower curtain piece (20) is a curtain body (figure 3), a backlight surface of the lower curtain piece (27, see modified figure 4A below) being detachably spliced to a sun-facing surface of the upper curtain piece (modified figure 4a), and the backlight surface of the lower curtain piece and the sun-facing surface of the upper curtain piece facing each other (modified figure 4a),the lateral flexible splicing assembly (12, 21, and the fastening pieces) comprises a first splicing part (12, note that a “part” can be a portion or a section defined as desired) being fixed at the sun facing surface (figure 1A shows the first splicing part, which is on the sun facing side as shown in modified figure 4A) and a second splicing part (40f) being fixed at the backlight surface (modified figure 4A) and cooperating with the first splicing part to detachably splice the upper curtain piece and the lower curtain piece (figures 4a-4b); and the first 
If it is not found reasonable that Seitz teaches a backlight surface of the lower curtain piece being detachably spliced to a sun-facing surface of the upper curtain piece, and the backlight surface of the lower curtain piece and the sun-facing surface of the upper curtain piece face each other, or the first splicing part being fixed at the sun-facing surface of the upper curtain piece, and the second splicing part fixed at the backlight surface of the lower curtain piece, then attention shall be drawn to the fact that it would have been an obvious rearrangement of parts to a person of ordinary skill in the art to rearrange the curtain pieces in such a manner so that the first splicing is fixed at the sun-facing 
As another alternative rejection, if it is found that Seitz doesn’t reasonably teach a plurality of laterally-arranged bonding alignment strips covering a portion of a bonding surface, it is noted that the arrangement of the strips with spaces as taught by Seitz as shown in fig. 1 provides the same function of not binding at certain portions along the height, thus performing the same function of being able to detachably splice at certain locations along the height of the device.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have substituted the flexible splicing assembly of Seitz instead of having the strips covering a portion of the bonding surface since these splicing means were art recognized functional equivalents at the time of the invention.


    PNG
    media_image1.png
    434
    950
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    329
    309
    media_image2.png
    Greyscale

Regarding claim 2, as best understood, modified Seitz teaches (figure 1) that the first splicing part (12 and 30c) is a planar splicing structure (this is 12 with everything on it - see fig. 1 and 4a for example).

Regarding claim 7, as best understood, modified Seitz teaches (figures 1-3) that the first splicing part (12 and 30c) is a planar splicing structure (the surface is flat and in one plane), and the second splicing part (40f) is a band-shaped (see definition 2 below from thefreedictionary.com) splicing structure.


    PNG
    media_image3.png
    118
    737
    media_image3.png
    Greyscale


Regarding claim 9, as best understood, modified Seitz teaches (figures 1-2) that the second splicing part (40f) is a fastening band having hooks (paragraph 0048, lines 1-9).
Regarding claim 10, as best understood, modified Seitz teaches (figures 1-2) that the first splicing part (30c) is a planar fastening cloth (it is explained in the specification (paragraph 0048 lines 4-8) that the fastening members can be either the hook or the loop side depending on what is needed, so the examiner is interpreting it as the loop side and is interpreting “cloth” as a “material used for a specific purpose” as provided in definition 2 below.), and the second splicing part (40f) is a fastening band having hooks (paragraph 0048, lines 1-9).


    PNG
    media_image4.png
    415
    794
    media_image4.png
    Greyscale

Regarding claim 13, as best understood, modified Seitz teaches (figures 1-3) that the bonding alignment strips are adhesive tapes (paragraph 0041, lines 7-10); each of the bonding alignment strips is a colored strip structure (inherently it has to have a color of some sort -whether it be clear, white, black, etc.); and the adhesive tapes are fixed at the bonding surface by press gluing (product by process, see below).
With regards to the process of “press gluing” as claimed, the examiner notes that the method of forming an apparatus is not germaine to patentability of apparatus itself, in this case fixed at the bonding surface by press gluing. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the 
MPEP 2113 [R-1] Product-by-Process Claims
PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE
MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE
IMPLIED BY THE STEPS
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.).

F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) (holding "interbonded by interfusion" to limit structure of the claimed composite and noting that terms such as "welded," "intermixed," "ground in place," "press fitted," and "etched" are capable of construction as structural limitations.)
ONCE A PRODUCT APPEARING TO BE SUBSTANTIALLY IDENTICAL IS
FOUND AND A 35 U.S.C. 102 /103 REJECTION MADE, THE BURDEN
SHIFTS TO THE APPLICANT TO SHOW AN UNOBVIOUS DIFFERENCE

"The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re 


"[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith." In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
II. PRODUCT AND PROCESS IN THE SAME CLAIM
A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112, second paragraph. In Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990), a claim directed to an automatic transmission workstand and the method steps of using it was held to be ambiguous and properly rejected under 35 U.S.C. 112, second paragraph. Such claims should also be rejected under 35 U.S.C. 101 based on the theory that the claim is directed to neither a "process" nor a "machine," but rather embraces or 
Regarding claim 14, as best understood, modified Seitz teaches (figure 1-2) that the second splicing part (40f) includes at least one row of a catch (figure 2 shows only one row), and the first splicing part includes more than one row of a support member for hanging the catch (30c has multiple rows upon which the catch of the second splicing part may hang).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Seitz (US PG Pub 20160302605) as applied to claim 14, and further in view of Johnson (US PG Pub 20040144505).
Regarding claim 17, as best understood, modified Seitz teaches all aspects of the claimed invention from claim 14 above. Seitz also teaches (figures 1-2) a number of the row of the support members being plural (30c), the number of the row of the catch being one (40f), and the catch fixed at an upper end portion of the lower curtain piece (20). Seitz does not teach an elastic catch having a closed end, or a support member being a flexible thread with two ends fixed at a curtain cloth.
Johnson teaches (figure 1) an elastic catch with a closed end (5a, paragraph 0023, lines 5-9 can be interpreted as any type of protrusion including an elastic catch with a closed end), and a support member (6a, paragraph 0023, lines 6-10) being a loop (has to be flexible to accept the protrusion, and can be 
As best understood claim 18 is rejected under 35 U.S.C. 102/103 as being unpatentable over Seitz (US PG Pub 20160302605) as applied to claim 1, and further in view of Peoples (US Patent 7909082).
Regarding claim 18, modified Seitz teaches (figures 1-3) that a peripheral (interpreted as edge) portion of the first splicing part is fixed at (at can be defined broadly as near or in the vicinity of) the upper curtain piece by (by can be interpreted as near or close to) stitching (paragraph 0031, lines 20-22). Seitz does not teach a hemline structure for covering a splicing seam is fixed at a lower end portion of the upper curtain piece.
Peoples teaches (figure 1) a hemline structure (24) for covering a splicing seam (22) fixed at  lower end portion of the upper curtain piece (28). It would have been obvious to one of ordinary skill in the art at the time to modify Seitz to incorporate the teachings of Peoples to have a hemline structure fixed at a lower end portion of the upper curtain piece and covering the splicing seam. This .
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but do not appear commensurate in scope with the rejection as applied above now, and are not found persuasive.
In response to the applicant’s argument that Seitz does not disclose “a backlight surface of the lower curtain piece is detachably spliced to a sun-facing surface of the upper curtain piece”, it is respectfully submitted that the claim 1 rejection of Seitz does teach this limitation, as either side can be reasonably interpreted as a “backlight surface”.  It is further noted that it is the apparatus being claimed, not where and in what orientation it is being hung relative to the sun.  Further note, if this is not found to be reasonable, an obvious rearrangement of parts teaches the limitation.
In response to the applicant’s arguments that Seitz does not disclose a "first splicing part fixed at the sun-facing surface of the upper curtain piece, and a second splicing part fixed at the backlight surface of the lower curtain piece", it is respectfully submitted that the claim 1 rejection of Seitz, does teach this limitation, as either side can be reasonably interpreted as a “backlight surface”. If 
In response to the applicant’s arguments that Seitz does not teach “a plurality of laterally-arranged bonding alignment strips covering a portion of a bonding surface of the first splicing part”, it is respectfully submitted that figure 1 of Seitz clearly shows a plurality of laterally- arranged bonding alignment strips (30c) covering a portion of a bonding surface (12) on the first splicing part, as applied to the claim rejection above.
In response to the applicant’s arguments that Seitz does not teach "the second splicing part is not bound to the portion of the bonding surface", it is respectfully submitted that Seitz teaches the second splicing part (40f) is not bound to the portion of the bonding surface (12), but to the plurality of laterally-arranged bonding alignment strips (30c) and are at least not ‘bound’ as claimed since it is detachable at the very least, this being a non-limiting example.
In response to the applicant’s arguments that “Seitz does not disclose or teach all technical limitations as claimed in claim 1. Furthermore, the Applicant respectfully submits that Johnson and Peoples do not cure the deficiency”, it is respectfully noted that the new rejection above teaches all of the claimed limitations.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on (571) 272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/M.S./Examiner, Art Unit 3634                                                                                                                                                                                                        
/DANIEL P CAHN/Primary Examiner, Art Unit 3634